Mr. Justice Gary delivered the opinion of the Court. The appellee sued the appellant for the price of 28,564 pounds of sausages at thirteen cents per pound, sold and delivered to the appellant by the appellee, about July 1, 1889, to be paid for in twenty days from delivery. The defense was bad quality of the sausages, that the sale was by sample, etc. The jury found specially that the sale was not by sample, and by that finding in effect found, when the evidence in the case is considered, that the sale was without warranty or fraud. This finding was amply justified by the evidence. The appellant went through the stock and examined it as much as he chose to do. The criticisms of the appellant on the various steps of the trial are there lore unimportant, as the appellant took the sausages upon his own judgment and must pay the agreed price. Tilley v. Enterprise Stone Co., 127 Ill. 457; Becker v. Brawner, 18 Ill. App. 39. The contract was in writing and interest was promptly allowed. Morris v. Wibaux, 47 Ill. App. 630, where the cases are collected. The judgment is affirmed.